Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the shield exit orifice" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, recites the limitation "a flow valve" at line 2 in the claim.  It is unclear and indefinite to the relationship between “a flow valve” and “a valve” as the one recited in the preceding claim 12 at line 1 and to whether they are the same or different. Further clarification is required to either further differentiate (a flow valve).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAKIYO ITO et al (US 3,534,388) in view of Couch, Jr. et al (US 5,317,126).
Regarding claim 1, TAKAKIYO ITO et al discloses a method (abstract, i.e. a plasma jet cutting process) for operating a plasma arc torch 1 (fig. 3) to cut a workpiece 4 (fig. 3), the method comprising: 
passing a plasma gas (e.g. nitrogen gas) to a plasma chamber 18 (fig. 3) in the torch defined by an electrode 3 (fig. 3) and a nozzle 2 (fig. 3), 
ionizing a first portion of the plasma gas (e.g. nitrogen gas) to form a plasma arc 5 (fig. 3) in the plasma chamber 18 (fig. 3) (col. 2, lines 63-69); 
passing the plasma arc 5 (fig. 3) from the plasma chamber 18 (fig. 3) to a flow region (see figures as indicated by water arrows) via a nozzle exit orifice (i.e. called an arc orifice), the flow region defined by the nozzle 2 (fig. 3) and a shield 14 (fig. 3, i.e. called a nut); 
supplying a liquid (i.e. water) to the flow region via a conduit 19, 20, 21 (fig. 3, i.e. called water chambers) located between the nozzle 2 (fig. 3) and the shield 14 (fig. 3, i.e. called a nut) (col. 3, lines 25-35); and 

TAKAKIYO ITO et al discloses all the limitations of the claimed invention as set forth above, except for venting a second portion of the plasma gas via at least one vent passage disposed in the nozzle.
However, Couch, Jr. et al teaches venting a second portion of the plasma gas via at least one vent passage 20 (figs. 3-5 and 7, i.e. a vent path) disposed in the nozzle 34 (fig. 4) (abstract). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the TAKAKIYO ITO‘s reference, to include such a venting passage as set forth above, as suggested and taught by Couch, Jr., for the purpose of providing an improved nozzle and method of operation for a plasma arc cutting torch that greatly enhances arc stability, cut quality and the useful life of both the electrode and the nozzle (col. 2, lines 41-43).
With respect to claim 2, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which Couch, Jr. further discloses wherein ionizing the first portion of the plasma gas further comprises passing a current between the electrode 30 (fig. 40 and the nozzle 34 (fig. 4) (col. 1, lines 25-31). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a passing current as set forth above, as suggested and taught by Couch, Jr., for the purpose of maintaining enough charge carriers (ionization) to continue to conduct electrical current (col. 1, lines 27-29).
claims 3 and 9, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which Couch, Jr. further discloses constricting the plasma arc by both the venting and the directing of the liquid to surround the plasma arc (col. 3, lines 18-31; col. 4, lines 30-45).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such constraining plasma arc and directing liquid arrangement as set forth above, as suggested and taught by Couch, Jr., for the purpose of providing an improved nozzle and method of operation for a plasma arc cutting torch that greatly enhances arc stability, cut quality and the useful life of both the electrode and the nozzle (col. 2, lines 41-43).
With respect to claim 4, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses constricting the plasma arc 5 (fig. 4) by the nozzle exit orifice (i.e. the arc orifice) before it passes to the flow region (col. 6, lines 17-21).
With respect to claim 5, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses constricting the plasma arc 5 (fig. 3) by surrounding the plasma arc with the liquid (i.e. water) by the shield exit orifice 8 (fig. 3, i.e. a large number of small holes surrounding the arc orifice) (col. 3, lines 30-35).
With respect to claim 6, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which Couch, Jr. further discloses shearing, by the liquid (i.e. water), in a liquid or vapor state, molten material 
With respect to claim 7, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses reducing, by the liquid (i.e. water), a heat affected zone generated during processing of a workpiece (4, i.e. called the work) by the plasma arc (5) (col. 3, lines 65-74).
With respect to claim 8, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses directing the liquid (i.e. water) from the flow region (see figures as indicated by water arrows) to surround the plasma arc 5 (fig. 3) such that the liquid (i.e. water) surrounds (i.e. a large number of small holes surrounding the arc orifice) and constricts the plasma arc 5 (fig. 3) (col. 3, lines 30-35). 
With respect to claim 10, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses receiving, by a liquid passageway (see figure 3) located between the nozzle 2 (fig. 3) and the shield 14 (fig. 3, i.e. called a nut), the liquid having a liquid swirl strength from a liquid source (col. 2, lines 18-23).
claim 11, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses wherein the conduit 19, 20, 21 (fig. 3, i.e. called water chambers) located between the nozzle 2 (fig. 3) and the shield 14 (fig. 3, i.e. called a nut) is the liquid passageway that supplies the liquid (i.e. water) to the flow region  (see figures as indicated by water arrows).
With respect to claims 12-13, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which Couch, Jr. further discloses activating a valve 74 (fig. 6) disposed between the liquid source 48 (fig. 6, i.e. the plasma gas) and the torch 10 (fig. 6) along a liquid supply conduit 26 (fig. 6, i.e. an inlet passage) to enable a flow of the liquid 48 (fig. 5) to the flow region via the liquid passageway; and regulating a liquid pressure value 78 (fig. 6) associate with the flow of the liquid in the liquid supply conduit (col. 4, lines 46-64). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include valve as set forth above, as suggested and taught by Couch, Jr., for the purpose of controlling the amount of the bypass flow and delays the response of changes in the flow parameters in the plasma chamber to changes in the bypass flow (abstract).
With respect to claims 14-15, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which Couch, Jr. further discloses regulating a flow rate of the flow of the liquid in the liquid supply conduit by a flow valve 74 (fig. 6) disposed between the liquid source and the torch 10 (fig. 6) along the liquid supply conduit; and measuring a flow rate of the flow of the liquid 
With respect to claim 16, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses supplying a shield gas (i.e. nitrogen gas) from a gas source (i.e. nitrogen gas is introduced from an inlet 25) to the flow region via a gas supply conduit 18, 24 (figs. 3 and 4, i.e. called gas chambers); and conveying one of the shield gas (i.e. nitrogen gas)  from the gas supply conduit (col. 3, lines 35-43).
With respect to claim 17, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses wherein the plasma gas is at least one of nitrogen, F5 or air (col. 3, lines 35-43, i.e. nitrogen). 
With respect to claim 18, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses wherein the liquid is water (abstract).
With respect to claim 19, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO 
With respect to claim 20, TAKAKIYO ITO et al in view of Couch, Jr. et al discloses the limitations of the claimed invention as set forth above of which TAKAKIYO ITO further discloses wherein the liquid (i.e. water) introduced to the shield (i.e. called a nut) has low or no swirl (col. 3, lines 51-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761